 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 82Extruded Metals, Inc. and Local 4, International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (UAW), AFLŒCIO. Case 7ŒCAŒ39934(1) April 27, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN   AND BRAME On April 24, 1998, Administrative Law Judge John H. West issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order.*  ORDER The National Labor Relations Board  adopts the recommended Order of the administrative law judge and orders  that the Respondent, Extruded Metals, Inc., Beld-ing, Michigan, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Dwight R. Kirksey, Esq., for the General Counsel. Jack C. Clary, Esq. (Miller, Johnson, Snell & Cummiskey, P.L.C.), of Grand Rapids, Michigan, for the Respondent. Thomas M. Hardin, of Belding, Michigan, for the Charging Party. DECISION STATEMENT OF THE CASE JOHN H. WEST, Administrative Law Judge. Local 4, International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (UAW), AFLŒCIO, (Union) filed a charge against Extruded Metals, Inc. (Respondent) in June 17, 1997.  A complaint and notice of hearing was issued on August 12, 1997.  It alleges that Respondent violated Section 8(a)(1) of the National Labor Relations Act (the Act), by threatening employees with the loss of their jobs if they did not vote ﬁyesﬂ on the Respondent™s contract proposals made to the Charging Party.  Respondent denies violating the Act. A hearing was held on February 5, 1998, in Grand Rapids, Michigan.  On the entire record1 in this proceeding, including my observation of the demeanor of the witnesses and consideration of the briefs filed by the General Counsel and by Respondent, I make the following                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. * In par. 1(a) of the judge™s recommended Order, the word ﬁmadeﬂ should be substituted for the word ﬁmake.ﬂ 1 Respondent™s unopposed motion to correct transcript errata is granted.  It will be placed in the record as R. Exh. 10. FINDINGS OF FACT I. JURISDICTION Respondent, a corporation with an office and place of business in Belding, Michigan, is engaged in the manufacture and nonretail sale of brass rods and related products.  The complaint alleges, the Respondent admits, and I find that at all times material, Respondent has been an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act, and the Union has been a labor organization within the meaning of Section 2(5) of the Act. II. THE ALLEGED UNFAIR LABOR PRACTICE  The Facts Gary Gephart, who has been with Respondent for 13 years, is on Respondent™s bargaining committee and is Respondent™s administrative human resources manager, testified that Respondent had a 13-week strike which ended in December 1994; that there has been no collective-bargaining agreement since 1994; that the negotiations which were started in the fall of 1996 broke off, they were restarted in February 1997 and they went downhill and started falling apart in March 1997; and that the Company asked the union bargaining committee if the Company gave its last best offer, would the union committee take it to the membership. On June 3 or 4, 1997, according to the testimony of Respondent™s employee Michael King, as he was leaving work he received a copy of Respondent™s ﬁFINAL AND BEST PROPOSAL,ﬂ General Counsel™s Exhibit 3.2  King testified that the union committee had posted the proposal on the bulletin board.  A vote on the  proposal was scheduled for June 25, 1997.  On cross-examination King testified that between June 2 and 5, 1997, the Union posted the notice of the meeting to vote on the proposal. On June 7, 1997, Respondent™s employees King and Roger Scheid, both of whom work as pool employees who fill in for other employees in their absence, reported for work at 7 a.m.  As was their usual practice, they went to the band saw area to find out if they would be replacing other employees elsewhere at that time.  Robert Edmonds, who is Respondent™s general foreman, told them to come with him to the conference room.  King testified that in the conference room Edmonds asked him and Scheid to sign ﬁWORK INSTRUCTIONS,ﬂ Respondent™s Exhibit 1, which indicate ﬁI have read the [specified] Work Instructions.ﬂ for a named machine or a specified job; that this certification was a part of the ﬁISO 9002ﬂ standard of quality program; that Edmonds only had some of the involved instruction books or job descriptions on hand and he and Scheid told Edmonds that they wanted to see all of the involved books before signing; that when Edmonds brought the other books to the conference room he said to Scheid ﬁ[w]hat has the Company done to youﬂ; that Scheid replied, ﬁ[d]id you look at the contractﬂ; that Edmonds then said he looked over it and ﬁ[i]f you don't vote yes for this contract, you won't have a jobﬂ; that when Edmonds pushed the ﬁWORK INSTRUCTIONSﬂ  2 The proposal is dated May 30, 1997, on the front page.  Subsequently, King testified that while he worked on June 3, he did not work on June 4, 1997.  King is on the executive board of the Union. 328 NLRB No. 23  EXTRUDED METALS, INC. 83and a pencil at him to sign he asked Edmonds ﬁ[i]s the Union 
aware of what we are doing hereﬂ; and that Edmonds then said, 
ﬁI didn't want to have to say this.  I was instructed if you didn't 
sign these papers . . . I'm going to have to send you home and 
you are to report to Gary Denni
s [, who was the plant manager 
at the time and at the time of th
e hearing was superintendent,] 
Monday morning.ﬂ
3  On cross-examination King testified that 
Scheid did not say that he did not trust the Company; that 
Edmonds asked Scheid why he did not trust the Company;
4 that 
when Scheid asked Edmonds if he looked at the proposal 

Edmonds replied that he
 ﬁglimpsed at itﬂ; and that Edmonds did 
not say that these ﬁWORK IN
STRUCTIONSﬂ did not have 
anything to do with the contract.  And on redirect King testified 
that when Edmonds said, ﬁif you don't vote for the contract, 
you won't have a jobﬂ Edmonds di
d not explain his statement at 
that time or later that day to him; and that ﬁright away after it 
happenedﬂ he told Union Stewar
d Daniel Burns and about an 
hour after it happened he told union committee member Steve 
Johnson what Edmonds had said. 
Scheid testified that Edmonds approached him and King and 
said that he needed to see them in the conference room; that 
Edmonds said that Respondent was getting ISO 9002 
certification and he wanted them to sign for their job duty 
certifications; that he told Edmonds that he was not sure that he 
wanted to sign them and Edmonds said that they were nothing 
but certifications for ISO 9002; th
at he told Edmonds that he 
did not want to sign and he did not trust the Company; that 

Edmonds asked him why he did not
 want to sign and he asked 
Edmonds if he saw the company-proposed contract; that 
Edmonds said that he had seen it,
 he was not real familiar with it, but he did not think it was too bad a contract, and ﬁ[i]f you 

guys don't pass this contract, you won™t have a job hereﬂ; that 
Edmonds said that signing the certifications had nothing to do 
with losing a job; that he and King said that they would like to 
read all of the involved books fi
rst and Edmonds got the other 
books for them to read; that when King finished reading the 
books he asked Edmonds if the Union was aware or going 
along with the program , and if 
it was all right; that Edmonds 
then slammed his arm on the table and said, ﬁI didn't want to do 
this,  but I was told to tell you that if you do not sign this, I was 
to send you home and you were supposed to report to Gary 
Dennis on Monday morningﬂ; that he then signed the forms 
ﬁunder duressﬂ;5 that when Edmonds then asked him what the 
Company did to him to make him feel that way he told 
Edmonds about three employees 
who he believed were not 
treated fairly by Respondent; that as he left the conference 
room he was approached by the union steward and King and he 
told the union steward that they were threatened that if they did 
not sign the ISO 9002 form, they would be sent home and they 
would have to report to Dennis on Monday and that if the 

Company™s contract did not pass, they would not have jobs; 
that Edmonds did not explain what he meant when he stated 
that they would be out of a job; that no one else from 
management ever explained or sa
id anything further about what 
                                                          
                                                           
3 Originally King thought that the meeting with Edmonds occurred 
on June 6, 1997. 
4 King™s affidavit, R. Exh. 2, does not indicate that Edmonds asked 
Scheid why he did not trust the Company.  Rather, the affidavit 
indicates that Scheid said that he did not trust the Company because of 
the contract. 5 As indicated on R. Exh. 1, Scheid wrote under pressure or under 
duress next to his signature. 
Edmonds said regarding voting fo
r the contract proposal; that 
the Company™s proposal was handed out by the chief union 
steward to the employees when they were on their way into 
work; and that he received a copy of the company proposal 
after May 30, 1997, but before
 he had the meeting with 
Edmonds on June 7, 1997.  On cross-examination Scheid 

testified that Edmonds started 
the meeting stating that no one 
was  going to lose their job by signing the ﬁWORK 
INSTRUCTIONSﬂ; that he did not trust the wording of the 
documentation in that he believed that with the wording, if he 
was injured at work, it would be entirely his fault; that when 
King finished reading the books he asked Edmonds if the 
Union was aware and if the Union was in agreement with it and 
Edmonds slammed his hand on the table and said, ﬁI've been 
given direct orders if you do not sign this, that I'm to send you 
home this morning, and you're to report to Gary Dennis 
Monday morningﬂ; that when he 
asked Edmonds if he had seen 
the company proposal Edmonds said, 
ﬁhe didn't read it all that 
good and if you don't accept this contract, you guys won't have 
a job hereﬂ or ﬁif the contract did not pass, we wouldn't have a 
job there . . . no jobs thereﬂ; 
that when Edmonds saw that he 
signed the ﬁWORK INSTRUCTIONSﬂ under duress Edmonds asked him ﬁ[w]hat did the Company ever do to you to make 

you feel that way; that King brought Union Steward Dan Burns 
back to the conference room and he spoke with King and Burns 
as he left the conference room; th
at later that day he spoke with 
Steve Johnson about what occurred in the conference room and 
later Johnson told him that he 
spoke with Edmonds about the matter; and that other than 
this one time Edmonds had not 
threatened his job. 
Edmonds testified that in 1994 there was a 3-month strike 
and the parties have not had a 
collective-bargaining agreement 
since then; that he had been inst
ructed to have meetings with 
the employees and have
 them go over the directions and work 
sheets for ISO 9002; that he met with King and Scheid first so 
that they could subsequently re
lieve others who later came to 
the conference room;
6 that over the next 3 to 4 days he took all 
42 of his employees into the conference room, 2 or 3 at a time; 
that he explained to Scheid 
and King what ISO 9002 was about 
and told them to read the instructions he gave them; that when 
he subsequently asked King and Scheid if they read and 
understood, Scheid said that he
 was not going to sign because 
they did not have a contract or 
there was no contract in place at 
the time; that he explained that
 the ISO 9002 was not part of the 
contract but was part of their 
job assignment; that when Scheid 
then refused a second time he told Scheid that if he did not 
sign, he would give him a pass a
nd he could refuse in front of 
Dennis on Monday;
7 that he had been told by Dennis that if an 
employee did not want to sign, not to send the employee home 
early but give him a pass to 
see Dennis on Monday so if the 
employee refuses at that time, the employee would be 
dismissed; that no one but Scheid
 refused to sign; that he did 
not recall King having any problems or saying anything; that he 

was not aware of the vote on the company proposal until A 
shift returned to work on Wednesday June 11, 1997, and he saw 
the notice of the ratification meeting, Respondent™s Exhibit 7; 
that he did not try to coerce em
ployees to vote for the contract; 
that when union committee person Steve Johnson asked him if 
 6 The involved conference room is not in the management area of the 
facility but rather it is on the pl
ant floor near Edmonds™ cubicle. 
7 Edmonds testified that he only th
reatened Scheid in this manner. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 84he was telling employees that they had to vote for the contract 
or they would lose their job he told Johnson that he would not, 
could not and did not; and that later that day he drafted an 
incident report regarding his meeting with Scheid and King, 
Respondent™s Exhibit 8.  On cross-examination Edmonds testified that it is possible before June 7, 1997, he knew the 

Company had asked the Union to present the Company ‚s last 
best contract proposal to the em
ployees for a ratification vote, 
but he did not recall.  Subsequently Edmonds testified that he 
remembered being asked during the June 7, 1997, meeting if 
the Union was aware and going along with the employees 
signing the ﬁWork Instructionsﬂ forms but he did not recall 
slamming his hand or arm on the table at that time. 
Gephart testified that he first saw the notice of the 
ratification meeting on June 9,
 1997, Respondent™s Exhibit 7, 
and at that time he faxed it to
 Respondent™s counsel; that before 
that time he was not aware of any ratification vote; that he first 
became aware on June 9, 1997, that the Company™s proposal 
was being passed out; that Respondent did not tell the foremen 
of the company proposals in the Company™s ﬁ
FINAL AND 
BEST PROPOSAL
ﬂ; and that although the Company™s 
bargaining committee did not, prior to the June 25, 1997 
ratification vote, give company foremen the May 30, 1997 
company proposal, there were so many copies floating around 
on June 9, 1997, and later that they probably had them. 
On June 25, 1997, Respondent™s ﬁ
FINAL AND BEST 
PROPOSAL,ﬂ General Counsel™s Exhibit 3, was voted down by 
160 to 15.  Scheid testified that
 he was the sergeant of arms 
with the Union and he c
ounted the voting ballots. 
Over the objection of counsel for General Counsel on 
relevancy,
8 a number of documents, in
cluding but not limited to 
newspaper articles, letters of the Company, and postings, were 
received to show that the involved labor dispute was ﬁhotly 
debated.ﬂ  Respondent™s Exhibit 5.  Counsel for General Counsel indicated his willingness to stipulate that the parties 
have had a long and protracted 
labor dispute, negotiations over 
a new collective-bargaining agreement are ongoing and the 
parties have not resolved their differences.  It was indicated by 
Respondent that the documents were not offered for the truth of 
the matter asserted therein. 
Counsel for General Counsel stipulated that Respondent has 
never been found in violation of the National Labor Relations 
Act.  Respondent™s Exhibit 9 
is a collection 
of documents which shows that other charges were filed against Respondent 
but either the Regional Director determined that further 
proceedings were not warranted or the matter was settled. 
Contentions On brief counsel for Genera
l Counsel contends that a preponderance of evidence suppor
ts the allegations of the 
complaint; that the veracity of the version of King and Scheid is 
supported by evidence of their 
actions immediately following 
the meeting, namely sharing their story with two union 
officials; that both King and Scheid are still employed by 
Respondent and they testified against their pecuniary interests; 
that the violation is not a de minimis violation of the Act where, 
as here, the threats were communicated to other employees; 
that since 
Gissel Packing Co
., 395 U.S. 575 (1969), employer 
statements regarding possible adverse effects of union activities 
have been considered protected only when  presented as 
‚predictions™ or ‚economic forecasts™ based on ‚objective fact™; 
                                                          
 8 Counsel stipulated to the authenticity of the documents. 
that Edmonds explicitly threatened employees with job loss if 
they did not approve the contr
act and his statement was made without reference to the Company™s financial health, the 

competitive necessity of the ISO 9002 program or any other 
explanation; that Respondent has cited no cases for the position 
it has taken, namely that the history of the bargaining 
relationship alone provides adequate context for an employer™s 
naked threat of job loss; that 
the fact that the contract was 
rejected by the union voters on June 25, 1997, a little more than 

2 weeks after the incident, does not preclude a finding that 
Edmonds™ threat of job loss was co
ercive for the standard used 
by the Board to determine whether there is an unfair labor 
practice is an objective standard
 and not a subjective standard; 
and that a threat can violate Section 8(a)(1) of the Act 
regardless of its ultimate impact on a contract proposal. 
Respondent, on brief, argues that Edmonds credibly denied 
that he threatened King and Scheid that if they did not vote for 
the company proposal they would lose their jobs; that counsel 
for the General Counsel failed 
to prove that Edmonds had any 
knowledge of a union ratification 
vote when he allegedly made 
the involved threat; that counsel
 for General Counsel™s failure 
to call bargaining committee members to testify when the 
company proposal was distribu
ted compels a finding that Edmonds did not know of the ratif
ication vote as of June 7, 
1997; that there are multiple inconsistencies between the 
affidavits of King and Scheid 
and their hearing testimony and 
between the testimony of these 
two witnesses; that it is 
elemental that the standard in determining whether an 8(a)(1) 
violation has been established is
 whether the alleged statement, 
in the totality of circumstances
, would reasonably induce fear 
of reprisal for union or other pr
otected activity; that at best, 
even if Scheid and King are credited contrary to the weight of 
the evidence, Edmonds™ alleged 
commentŠin whatever form it 
is creditedŠwas isolated and de minimis and it cannot be 
divorced from its context; that no evidence was presented of 
any employee other than King,
 Scheid, Burns, and Johnson learning of Edmonds™ alleged threat; and that no Local 4 
official could reasonably 
be put in fear of reprisal in this case 
and counsel  for the General Counsel™s two witnesses admitted 
that they were not put in fear of reprisal. 
Analysis 
In my opinion, Respondent violated the Act as alleged. 
On the one hand, one would expect that there would be 
minor inconsequential differences in the testimony and 
affidavits of two witnesses, 
King and Scheid, to the same 
occurrence.  Their testimony and affidavits, with respect to the 
basics of what happened and what
 was said, are consistent.  On 
the other hand, while Edmonds takes the position that he would 
not have discussed employees ratifying the company proposal 
because he did not at the time involved know that a ratification 
vote was scheduled, he subsequently testified that it is possible 
that before June 7, 1997, he knew the Company had asked the 

Union to present the Company™s last best contract proposal to 
the employees for a ratification vot
e but he did not recall.  Also, 
Edmonds did not unequivocally deny
 that he slammed his hand 
or arm on the table during this m
eeting.  All Edmonds offers is 
that he could not recall doing this at that time.  Edmonds took a 
strong stand at the involved meeting.  He went so far as to slam 
the table to physically demonstr
ate the gravity of the situation 
and at the same time attempt to intimidate the two employees.  
It had been anticipated by Re
spondent that there might be a 
problem with the signing of the certifications and in advance of 
 EXTRUDED METALS, INC. 85the meeting Dennis told Edmonds
 that if an employee did not 
want to sign, the employee should be sent to see Dennis and if 
the employee refused to sign at 
that time, the employee would 
be dismissed.  ISO 9002 was ve
ry important to Respondent.  
And the certifications were a requirement of ISO 9002.  As 
anticipated there was a problem.  And when he was faced with 
what he perceived to be an 
employee refusing to sign the 
certifications, Edmonds lashed out and threatened the 
employees both with respect to the Company™s proposal and the 
certifications.  Respondent was not
 about to let the employees 
use the Respondent™s need for th
e certifications as leverage.  
The testimony of King and Scheid is credited.  
As noted above, Respondent argues that even if King and 
Scheid are credited, the comment was isolated and de minimis 
and the complaint must be dismissed.  The case cited by 
Respondent in support of this argument, 
Metz Metallurgical 
Corp., 270 NLRB 889 (1984), deals with the question of 
whether the conduct involved there affected the results of the 
election therein.  One of the considerations was the extent of 
the dissemination of the threat in that proceeding.  The instant 
proceeding does not involve an election.  And whether the 
threat was disseminated is not an issue here.  The issue here is did Respondent, through Edmonds, engage in the conduct alleged.  If it did, then it acte
d unlawfully in violation of the 
National Labor Relations Act.  
Ray-Loc
, 265 NLRB 1663, 1665 
(1982). Also, as noted above, Respondent next argues that even if 
King and Scheid are credited, the threat was not unlawful 
considering the context, namely
 the negotiations and labor 
dispute.  With respect to th
e cases relied on by Respondent, 
counsel for General Counsel co
rrectly points out that in 
United Technologies Corp., 313 NLRB 1303 (1994), 
Crafts Precision 
Industries, 305 NLRB 894 (1991), 
Hampton Inn, 309 NLRB 
942 (1992), and Upper Great Lakes Pilots, 311 NLRB 131, 135 
(1993) there were no explicit threats of job loss regarding 
statements considered in the involved contexts as there is here.  

Edmonds did not attempt to present to the involved employees 
any explanation showing what objective facts he was relying on 
so there is no question as to whether he was making a 
reasonable prediction and it was 
protected speech.  And since Edmonds did not offer an explanation to the employees, it is 

not even clear what context he may have had in mind. 
The standard for determining whether Respondent 
committed an unfair labor practice with Edmonds™ statement is 
an objective one and not a subj
ective one.  Consequently, what 
position the involved employees 
took at the subsequent 
ratification vote is not determina
tive.  Respondent violated the 
Act as alleged in the complaint. 
CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent violated Section 8(a)(1) of the Act by 
threatening employees with the loss of their jobs if they did not 

vote ﬁyesﬂ on the Respondent™s c
ontract proposals made to the 
Charging Party. 
4. The aforesaid unfair labor practice is an unfair labor 
practice affecting commerce within the meaning of Section 2(6) 
and (7) of the Act. 
REMEDY Having found that Respondent has engaged in a certain 
unfair labor practice, I shall recommend that it be ordered to 
cease and desist therefrom and that it take certain affirmative 
action set forth below to effectuate the policies of the Act. 
On these findings of fact, conclusions of law, and on the 
entire record, I issue the following recommended
9 ORDER The Respondent, Extruded Metals
, Inc., Belding, Michigan, 
its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening employees with the loss of their jobs if they 
did not vote ﬁyesﬂ on the Respondent™s contract proposals make 
to the Charging Party. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
 (a) Within 14 days of service by the Region, post at its 
Belding, Michigan facility copies of the attached notice marked 
ﬁAppendix.ﬂ10  Copies of the notice, on forms provided by the 
Regional Director for Region 7, 
after having been signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent and maintained for 60 consecutive days in 
conspicuous places including a
ll places where notices to 
employees are customarily posted.  Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not 
altered, defaced, or covered by any other material.  In the event 
that, during the pendency of this proceeding, the Respondent 
has gone out of business or closed
 the facility involved in this 
proceeding, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since June 7, 1997. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that 
Respondent has taken to comply. 
APPENDIX  
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT 
threaten you with the loss of jobs if you do not 
vote ﬁyesﬂ on our contract 
proposals made to Local 4, 
                                                          
 9 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the   Rules, be adopted by the 
Board and all objections to them 
shall be deemed waived for all 
purposes. 
10 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 86International Union, United Automobile, Aerospace and 
Agricultural Implement Workers of America (UAW), AFLŒ
CIO. WE WILL NOT
 in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 

you by Section 7 of he Act.  
                       E
XTRUDED 
METALS
, INC.  